UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6604



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JORDANIE LACORSE, a/k/a Joe Danny, a/k/a Joe
Denny,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. William L. Osteen, District
Judge. (CR-97-114, CA-99-1108-1)


Submitted:   August 31, 2001                 Decided:   October 10, 2001


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jordanie Lacorse, Appellant Pro Se.      Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jordanie Lacorse seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   United States v. Lacorse, Nos. CR-97-114; CA-99-

1108-1 (M.D.N.C. filed Mar. 15, 2001; entered Mar. 16, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2